 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 1627 
 
AN ACT 
To amend title 38, United States Code, to furnish hospital care and medical services to veterans who were stationed at Camp Lejeune, North Carolina, while the water was contaminated at Camp Lejeune, to improve the provision of housing assistance to veterans and their families, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References to title 38, United States Code. 
Sec. 3. Scoring of budgetary effects. 
TITLE I—Health care matters 
Sec. 101. Short title. 
Sec. 102. Hospital care and medical services for veterans stationed at Camp Lejeune, North Carolina. 
Sec. 103. Authority to waive collection of copayments for telehealth and telemedicine visits of veterans. 
Sec. 104. Temporary expansion of payments and allowances for beneficiary travel in connection with veterans receiving care from Vet Centers. 
Sec. 105. Contracts and agreements for nursing home care. 
Sec. 106. Comprehensive policy on reporting and tracking sexual assault incidents and other safety incidents. 
Sec. 107. Rehabilitative services for veterans with traumatic brain injury. 
Sec. 108. Teleconsultation and telemedicine. 
Sec. 109. Use of service dogs on property of the Department of Veterans Affairs. 
Sec. 110. Recognition of rural health resource centers in Office of Rural Health. 
Sec. 111. Improvements for recovery and collection of amounts for Department of Veterans Affairs Medical Care Collections Fund. 
Sec. 112. Extension of authority for copayments. 
Sec. 113. Extension of authority for recovery of cost of certain care and services. 
TITLE II—Housing matters 
Sec. 201. Short title. 
Sec. 202. Temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty with ambulating. 
Sec. 203. Expansion of eligibility for specially adapted housing assistance for veterans with vision impairment. 
Sec. 204. Revised limitations on assistance furnished for acquisition and adaptation of housing for disabled veterans. 
Sec. 205. Improvements to assistance for disabled veterans residing in housing owned by a family member. 
Sec. 206. Department of Veterans Affairs housing loan guarantees for surviving spouses of certain totally disabled veterans. 
Sec. 207. Occupancy of property by dependent child of veteran for purposes of meeting occupancy requirement for Department of Veterans Affairs housing loans. 
Sec. 208. Making permanent project for guaranteeing of adjustable rate mortgages. 
Sec. 209. Making permanent project for insuring hybrid adjustable rate mortgages. 
Sec. 210. Waiver of loan fee for individuals with disability ratings issued during pre-discharge programs. 
Sec. 211. Modification of authorities for enhanced-use leases of real property. 
TITLE III—Homeless matters 
Sec. 301. Enhancement of comprehensive service programs. 
Sec. 302. Modification of authority for provision of treatment and rehabilitation to certain veterans to include provision of treatment and rehabilitation to homeless veterans who are not seriously mentally ill. 
Sec. 303. Modification of grant program for homeless veterans with special needs. 
Sec. 304. Collaboration in provision of case management services to homeless veterans in supported housing program. 
Sec. 305. Extensions of previously fully funded authorities affecting homeless veterans. 
TITLE IV—Education matters 
Sec. 401. Aggregate amount of educational assistance available to individuals who receive both survivors' and dependents' educational assistance and other veterans and related educational assistance. 
Sec. 402. Annual reports on Post-9/11 Educational Assistance Program and Survivors’ and Dependents’ Educational Assistance Program. 
TITLE V—Benefits matters 
Sec. 501. Automatic waiver of agency of original jurisdiction review of new evidence. 
Sec. 502. Authority for certain persons to sign claims filed with Secretary of Veterans Affairs on behalf of claimants. 
Sec. 503. Improvement of process for filing jointly for social security and dependency and indemnity compensation. 
Sec. 504. Authorization of use of electronic communication to provide notice to claimants for benefits under laws administered by the Secretary of Veterans Affairs. 
Sec. 505. Duty to assist claimants in obtaining private records. 
Sec. 506. Authority for retroactive effective date for awards of disability compensation in connection with applications that are fully-developed at submittal. 
Sec. 507. Modification of month of death benefit for surviving spouses of veterans who die while entitled to compensation or pension. 
Sec. 508. Increase in rate of pension for disabled veterans married to one another and both of whom require regular aid and attendance. 
Sec. 509. Exclusion of certain reimbursements of expenses from determination of annual income with respect to pensions for veterans and surviving spouses and children of veterans. 
TITLE VI—Memorial, burial, and cemetery matters 
Sec. 601. Prohibition on disruptions of funerals of members or former members of the Armed Forces. 
Sec. 602. Codification of prohibition against reservation of gravesites at Arlington National Cemetery. 
Sec. 603. Expansion of eligibility for presidential memorial certificates to persons who died in the active military, naval, or air service. 
Sec. 604. Requirements for the placement of monuments in Arlington National Cemetery. 
TITLE VII—Other matters 
Sec. 701. Assistance to veterans affected by natural disasters. 
Sec. 702. Extension of certain expiring provisions of law. 
Sec. 703. Requirement for plan for regular assessment of employees of Veterans Benefits Administration who handle processing of claims for compensation and pension. 
Sec. 704. Modification of provision relating to reimbursement rate for ambulance services. 
Sec. 705. Change in collection and verification of veteran income. 
Sec. 706. Department of Veterans Affairs enforcement penalties for misrepresentation of a business concern as a small business concern owned and controlled by veterans or as a small business concern owned and controlled by service-disabled veterans. 
Sec. 707. Quarterly reports to Congress on conferences sponsored by the Department. 
Sec. 708. Publication of data on employment of certain veterans by Federal contractors. 
Sec. 709. VetStar Award Program. 
Sec. 710. Extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and eviction. 
2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code. 
3.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
IHealth care matters 
101.Short titleThis title may be cited as the Janey Ensminger Act. 
102.Hospital care and medical services for veterans stationed at Camp Lejeune, North Carolina 
(a)Hospital care and medical services for veterans 
(1)In generalParagraph (1) of section 1710(e) is amended by adding at the end the following new subparagraph: 
 
(F)Subject to paragraph (2), a veteran who served on active duty in the Armed Forces at Camp Lejeune, North Carolina, for not fewer than 30 days during the period beginning on January 1, 1957, and ending on December 31, 1987, is eligible for hospital care and medical services under subsection (a)(2)(F) for any of the following illnesses or conditions, notwithstanding that there is insufficient medical evidence to conclude that such illnesses or conditions are attributable to such service: 
(i)Esophageal cancer. 
(ii)Lung cancer. 
(iii)Breast cancer. 
(iv)Bladder cancer. 
(v)Kidney cancer. 
(vi)Leukemia. 
(vii)Multiple myeloma. 
(viii)Myleodysplasic syndromes. 
(ix)Renal toxicity. 
(x)Hepatic steatosis. 
(xi)Female infertility. 
(xii)Miscarriage. 
(xiii)Scleroderma. 
(xiv)Neurobehavioral effects. 
(xv)Non-Hodgkin's lymphoma.. 
(2)LimitationParagraph (2)(B) of such section is amended by striking or (E) and inserting (E), or (F). 
(b)Family members 
(1)In generalSubchapter VIII of chapter 17 is amended by adding at the end the following new section: 
 
1787.Health care of family members of veterans stationed at Camp Lejeune, North Carolina 
(a)In generalSubject to subsection (b), a family member of a veteran described in subparagraph (F) of section 1710(e)(1) of this title who resided at Camp Lejeune, North Carolina, for not fewer than 30 days during the period described in such subparagraph or who was in utero during such period while the mother of such family member resided at such location shall be eligible for hospital care and medical services furnished by the Secretary for any of the illnesses or conditions described in such subparagraph, notwithstanding that there is insufficient medical evidence to conclude that such illnesses or conditions are attributable to such residence. 
(b)Limitations 
(1)The Secretary may only furnish hospital care and medical services under subsection (a) to the extent and in the amount provided in advance in appropriations Acts for such purpose. 
(2)Hospital care and medical services may not be furnished under subsection (a) for an illness or condition of a family member that is found, in accordance with guidelines issued by the Under Secretary for Health, to have resulted from a cause other than the residence of the family member described in that subsection. 
(3)The Secretary may provide reimbursement for hospital care or medical services provided to a family member under this section only after the family member or the provider of such care or services has exhausted without success all claims and remedies reasonably available to the family member or provider against a third party (as defined in section 1725(f) of this title) for payment of such care or services, including with respect to health-plan contracts (as defined in such section).. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1786 the following new item: 
 
 
1787. Health care of family members of veterans stationed at Camp Lejeune, North Carolina.. 
(c)Annual reports 
(1)In generalNot later than December 31 of each of 2013, 2014, and 2015, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the care and services provided under sections 1710(e)(1)(F) and 1787 of title 38, United States Code (as added by subsections (a) and (b)(1), respectively). 
(2)ElementsEach report under paragraph (1) shall set forth the following: 
(A)The number of veterans and family members provided hospital care and medical services under the provisions of law specified in paragraph (1) during the period beginning on October 1, 2012, and ending on the date of such report. 
(B)The illnesses, conditions, and disabilities for which care and services have been provided such veterans and family members under such provisions of law during that period. 
(C)The number of veterans and family members who applied for care and services under such provisions of law during that period but were denied, including information on the reasons for such denials. 
(D)The number of veterans and family members who applied for care and services under such provisions of law and are awaiting a decision from the Secretary on eligibility for such care and services as of the date of such report. 
(d)Effective date 
(1)In generalThe provisions of this section and the amendments made by this section shall take effect on the date of the enactment of this Act. 
(2)ApplicabilitySubparagraph (F) of section 1710(e)(1) of such title, as added by subsection (a), and section 1787 of title 38, United States Code, as added by subsection (b)(1), shall apply with respect to hospital care and medical services provided on or after the date of the enactment of this Act. 
103.Authority to waive collection of copayments for telehealth and telemedicine visits of veterans 
(a)In generalSubchapter III of chapter 17 is amended by inserting after section 1722A the following new section: 
 
1722B.Copayments: waiver of collection of copayments for telehealth and telemedicine visits of veteransThe Secretary may waive the imposition or collection of copayments for telehealth and telemedicine visits of veterans under the laws administered by the Secretary.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1722A the following new item: 
 
 
1722B. Copayments: waiver of collection of copayments for telehealth and telemedicine visits of veterans.. 
104.Temporary expansion of payments and allowances for beneficiary travel in connection with veterans receiving care from Vet Centers 
(a)In generalBeginning one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a three-year initiative to assess the feasibility and advisability of paying under section 111(a) of title 38, United States Code, the actual necessary expenses of travel or allowances for travel from a residence located in an area that is designated by the Secretary as highly rural to the nearest Vet Center and from such Vet Center to such residence. 
(b)Report 
(1)In generalNot later than 180 days after the date of the completion of the initiative, the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the initiative required by subsection (a). 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the individuals who benefitted from payment under the initiative. 
(B)A description of any impediments to the Secretary in paying expenses or allowances under the initiative. 
(C)A description of any impediments encountered by individuals in receiving such payments. 
(D)An assessment of the feasibility and advisability of paying such expenses or allowances. 
(E)An assessment of any fraudulent receipt of payment under the initiative and the recommendations of the Secretary for legislative or administrative action to reduce such fraud. 
(F)Such recommendations for legislative or administrative action as the Secretary considers appropriate with respect to the payment of expenses or allowances as described in subsection (a). 
(c)Vet Center definedIn this section, the term Vet Center means a center for readjustment counseling and related mental health services for veterans under section 1712A of title 38, United States Code. 
105.Contracts and agreements for nursing home care 
(a)ContractsSection 1745(a) is amended— 
(1)in paragraph (1), by striking The Secretary shall pay each State home for nursing home care at the rate determined under paragraph (2) and inserting The Secretary shall enter into a contract (or agreement under section 1720(c)(1) of this title) with each State home for payment by the Secretary for nursing home care provided in the home; and 
(2)by striking paragraph (2) and inserting the following new paragraph (2): 
 
(2)Payment under each contract (or agreement) between the Secretary and a State home under paragraph (1) shall be based on a methodology, developed by the Secretary in consultation with the State home, to adequately reimburse the State home for the care provided by the State home under the contract (or agreement).. 
(b)AgreementsSection 1720(c)(1)(A) is amended— 
(1)in clause (i), by striking ; and and inserting a semicolon; 
(2)in clause (ii), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new clause: 
 
(iii)a provider of services eligible to enter into a contract pursuant to section 1745(a) of this title that is not otherwise described in clause (i) or (ii).. 
(c)Effective date 
(1)In generalThe amendments made by this section shall apply to care provided on or after the date that is 180 days after the date of the enactment of this Act. 
(2)Maintenance of prior methodology of reimbursement for certain State homesIn the case of a State home that provided nursing home care on the day before the date of the enactment of this Act for which the State home was eligible for pay under section 1745(a)(1) of title 38, United States Code, at the request of any State home, the Secretary shall offer to enter into a contract (or agreement described in such section) with such State home under such section, as amended by subsection (a), for payment for nursing home care provided by such State home under such section that reflects the overall methodology of reimbursement for such care that was in effect for such State home on the day before the date of the enactment of this Act. 
106.Comprehensive policy on reporting and tracking sexual assault incidents and other safety incidents 
(a)PolicySubchapter I of chapter 17 is amended by adding at the end the following: 
 
1709.Comprehensive policy on reporting and tracking sexual assault incidents and other safety incidents 
(a)Policy required 
(1)Not later than September 30, 2012, the Secretary shall develop and implement a centralized and comprehensive policy on the reporting and tracking of sexual assault incidents and other safety incidents that occur at each medical facility of the Department, including— 
(A)suspected, alleged, attempted, or confirmed cases of sexual assault, regardless of whether such assaults lead to prosecution or conviction; 
(B)criminal and purposefully unsafe acts; 
(C)alcohol or substance abuse related acts (including by employees of the Department); and 
(D)any kind of event involving alleged or suspected abuse of a patient. 
(2)In developing and implementing a policy under paragraph (1), the Secretary shall consider the effects of such policy on— 
(A)the use by veterans of mental health care and substance abuse treatments; and 
(B)the ability of the Department to refer veterans to such care or treatment. 
(b)ScopeThe policy required by subsection (a) shall cover each of the following: 
(1)For purposes of reporting and tracking sexual assault incidents and other safety incidents, definitions of the terms— 
(A)safety incident; 
(B)sexual assault; and 
(C)sexual assault incident. 
(2) 
(A)The development and use of specific risk-assessment tools to examine any risks related to sexual assault that a veteran may pose while being treated at a medical facility of the Department, including clear and consistent guidance on the collection of information related to— 
(i)the legal history of the veteran; and 
(ii)the medical record of the veteran. 
(B)In developing and using tools under subparagraph (A), the Secretary shall consider the effects of using such tools on the use by veterans of health care furnished by the Department. 
(3)The mandatory training of employees of the Department on security issues, including awareness, preparedness, precautions, and police assistance. 
(4)The mandatory implementation, use, and regular testing of appropriate physical security precautions and equipment, including surveillance camera systems, computer-based panic alarm systems, stationary panic alarms, and electronic portable personal panic alarms. 
(5)Clear, consistent, and comprehensive criteria and guidance with respect to an employee of the Department communicating and reporting sexual assault incidents and other safety incidents to— 
(A)supervisory personnel of the employee at— 
(i)a medical facility of the Department; 
(ii)an office of a Veterans Integrated Service Network; and 
(iii)the central office of the Veterans Health Administration; and 
(B)a law enforcement official of the Department. 
(6)Clear and consistent criteria and guidelines with respect to an employee of the Department referring and reporting to the Office of Inspector General of the Department sexual assault incidents and other safety incidents that meet the regulatory criminal threshold prescribed under sections 901 and 902 of this title. 
(7)An accountable oversight system within the Veterans Health Administration that includes— 
(A)systematic information sharing of reported sexual assault incidents and other safety incidents among officials of the Administration who have programmatic responsibility; and 
(B)a centralized reporting, tracking, and monitoring system for such incidents. 
(8)Consistent procedures and systems for law enforcement officials of the Department with respect to investigating, tracking, and closing reported sexual assault incidents and other safety incidents. 
(9)Clear and consistent guidance for the clinical management of the treatment of sexual assaults that are reported more than 72 hours after the assault. 
(c)Updates to policyThe Secretary shall review and revise the policy required by subsection (a) on a periodic basis as the Secretary considers appropriate and in accordance with best practices. 
(d)Annual Report 
(1)Not later than 60 days after the date on which the Secretary develops the policy required by subsection (a) and not later than October 1 of each year thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the implementation of the policy. 
(2)The report required by paragraph (1) shall include— 
(A)the number and type of sexual assault incidents and other safety incidents reported by each medical facility of the Department; 
(B)a detailed description of the implementation of the policy required by subsection (a), including any revisions made to such policy from the previous year; and 
(C)the effectiveness of such policy on improving the safety and security of the medical facilities of the Department, including the performance measures used to evaluate such effectiveness.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 1708 the following new item: 
 
 
1709. Comprehensive policy on reporting and tracking sexual assault incidents and other safety incidents.. 
(c)Interim reportNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the development of the policy required by section 1709 of title 38, United States Code, as added by subsection (a). 
107.Rehabilitative services for veterans with traumatic brain injury 
(a)Rehabilitation plans and servicesSection 1710C is amended— 
(1)in subsection (a)(1), by inserting before the semicolon the following: with the goal of maximizing the individual’s independence; 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)by inserting (and sustaining improvement in) after improving; 
(ii)by inserting behavioral, after cognitive,; 
(B)in paragraph (2), by inserting rehabilitative services and before rehabilitative components; and 
(C)in paragraph (3)— 
(i)by striking treatments the first place it appears and inserting services; and 
(ii)by striking treatments and the second place it appears; and 
(3)by adding at the end the following new subsection: 
 
(h)Rehabilitative services definedFor purposes of this section, and sections 1710D and 1710E of this title, the term rehabilitative services includes— 
(1)rehabilitative services, as defined in section 1701 of this title; 
(2)treatment and services (which may be of ongoing duration) to sustain, and prevent loss of, functional gains that have been achieved; and 
(3)any other rehabilitative services or supports that may contribute to maximizing an individual’s independence.. 
(b)Rehabilitation services in comprehensive program for long-term rehabilitationSection 1710D(a) is amended— 
(1)by inserting and rehabilitative services (as defined in section 1710C of this title) after long-term care; and 
(2)by striking treatment. 
(c)Rehabilitation services in authority for cooperative agreements for use of non-Department facilities for rehabilitationSection 1710E(a) is amended by inserting , including rehabilitative services (as defined in section 1710C of this title), after medical services. 
(d)Technical amendmentSection 1710C(c)(2)(S) of title 38, United States Code, is amended by striking opthamologist and inserting ophthalmologist. 
108.Teleconsultation and telemedicine 
(a)Teleconsultation 
(1)In generalSubchapter I of chapter 17, as amended by section 106(a), is further amended by adding at the end the following new section: 
 
1709A.Teleconsultation 
(a)Teleconsultation 
(1)The Secretary shall carry out an initiative of teleconsultation for the provision of remote mental health and traumatic brain injury assessments in facilities of the Department that are not otherwise able to provide such assessments without contracting with third-party providers or reimbursing providers through a fee basis system. 
(2)The Secretary shall, in consultation with appropriate professional societies, promulgate technical and clinical care standards for the use of teleconsultation services within facilities of the Department. 
(3)In carrying out an initiative under paragraph (1), the Secretary shall ensure that facilities of the Department are able to provide a mental health or traumatic brain injury assessment to a veteran through contracting with a third-party provider or reimbursing a provider through a fee basis system when— 
(A)such facilities are not able to provide such assessment to the veteran without— 
(i)such contracting or reimbursement; or 
(ii)teleconsultation; and 
(B)providing such assessment with such contracting or reimbursement is more clinically appropriate for the veteran than providing such assessment with teleconsultation. 
(b)Teleconsultation definedIn this section, the term teleconsultation means the use by a health care specialist of telecommunications to assist another health care provider in rendering a diagnosis or treatment.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1709, as added by section 106(b), the following new item: 
 
 
1709A. Teleconsultation.. 
(b)Training in telemedicine 
(1)In generalThe Secretary of Veterans Affairs shall, to the extent feasible, offer medical residents opportunities in training in telemedicine for medical residency programs. The Secretary shall consult with the Accreditation Council for Graduate Medical Education and with universities with which facilities of the Department have a major affiliation to determine the feasibility and advisability of making telehealth a mandatory component of medical residency programs. 
(2)Telemedicine definedIn this subsection, the term telemedicine means the use by a health care provider of telecommunications to assist in the diagnosis or treatment of a patient's medical condition. 
109.Use of service dogs on property of the Department of Veterans AffairsSection 901 is amended by adding at the end the following new subsection: 
 
(f) 
(1)The Secretary may not prohibit the use of a covered service dog in any facility or on any property of the Department or in any facility or on any property that receives funding from the Secretary. 
(2)For purposes of this subsection, a covered service dog is a service dog that has been trained by an entity that is accredited by an appropriate accrediting body that evaluates and accredits organizations which train guide or service dogs.. 
110.Recognition of rural health resource centers in Office of Rural HealthSection 7308 is amended by adding at the end the following new subsection: 
 
(d)Rural health resource centers 
(1)There are, in the Office, veterans rural health resource centers that serve as satellite offices for the Office. 
(2)The veterans rural health resource centers have purposes as follows: 
(A)To improve the understanding of the Office of the challenges faced by veterans living in rural areas. 
(B)To identify disparities in the availability of health care to veterans living in rural areas. 
(C)To formulate practices or programs to enhance the delivery of health care to veterans living in rural areas. 
(D)To develop special practices and products for the benefit of veterans living in rural areas and for implementation of such practices and products in the Department systemwide.. 
111.Improvements for recovery and collection of amounts for Department of Veterans Affairs Medical Care Collections Fund 
(a)Development and implementation of plan for recovery and collection 
(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and implement a plan to ensure the recovery and collection of amounts under the provisions of law described in section 1729A(b) of title 38, United States Code, for deposit in the Department of Veterans Affairs Medical Care Collections Fund. 
(2)ElementsThe plan required by paragraph (1) shall include the following: 
(A)An effective process to identify billable fee claims. 
(B)Effective and practicable policies and procedures that ensure recovery and collection of amounts described in section 1729A(b) of such title. 
(C)The training of employees of the Department, on or before September 30, 2013, who are responsible for the recovery or collection of such amounts to enable such employees to comply with the process required by subparagraph (A) and the policies and procedures required by subparagraph (B). 
(D)Fee revenue goals for the Department. 
(E)An effective monitoring system to ensure achievement of goals described in subparagraph (D) and compliance with the policies and procedures described in subparagraph (B). 
(b)Monitoring of third-party collectionsThe Secretary shall monitor the recovery and collection of amounts from third parties (as defined in section 1729(i) of such title) for deposit in such fund. 
112.Extension of authority for copaymentsSection 1710(f)(2)(B) is amended by striking September 30, 2012 and inserting September 30, 2013. 
113.Extension of authority for recovery of cost of certain care and servicesSection 1729(a)(2)(E) is amended by striking October 1, 2012 and inserting October 1, 2013. 
IIHousing matters 
201.Short titleThis title may be cited as the Andrew Connolly Veterans Housing Act. 
202.Temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty with ambulating 
(a)In generalParagraph (2) of section 2101(a) is amended to read as follows: 
 
(2) 
(A)A veteran is described in this paragraph if the veteran— 
(i)is entitled to compensation under chapter 11 of this title for a permanent and total service-connected disability that meets any of the criteria described in subparagraph (B); or 
(ii)served in the Armed Forces on or after September 11, 2001, and is entitled to compensation under chapter 11 of this title for a permanent service-connected disability that meets the criterion described in subparagraph (C). 
(B)The criteria described in this subparagraph are as follows: 
(i)The disability is due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 
(ii)The disability is due to— 
(I)blindness in both eyes, having only light perception, plus (ii) loss or loss of use of one lower extremity. 
(iii)The disability is due to the loss or loss of use of one lower extremity together with— 
(I)residuals of organic disease or injury; or 
(II)the loss or loss of use of one upper extremity,which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 
(iv)The disability is due to the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbows. 
(v)The disability is due to a severe burn injury (as determined pursuant to regulations prescribed by the Secretary). 
(C)The criterion described in this subparagraph is that the disability— 
(i)was incurred on or after September 11, 2001; and 
(ii)is due to the loss or loss of use of one or more lower extremities which so affects the functions of balance or propulsion as to preclude ambulating without the aid of braces, crutches, canes, or a wheelchair.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2012. 
(c)SunsetSubsection (a) of section 2101 is amended— 
(1)in paragraph (1), by striking to paragraph (3) and inserting to paragraphs (3) and (4); and 
(2)by adding at the end the following new paragraph: 
 
(4)The Secretary's authority to furnish assistance under paragraph (1) to a disabled veteran described in paragraph (2)(A)(ii) shall apply only with respect to applications for such assistance approved by the Secretary on or before September 30, 2013.. 
203.Expansion of eligibility for specially adapted housing assistance for veterans with vision impairment 
(a)In generalParagraph (2) of section 2101(b) is amended to read as follows: 
 
(2)A veteran is described in this paragraph if the veteran is entitled to compensation under chapter 11 of this title for a service-connected disability that meets any of the following criteria: 
(A)The disability is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. For the purposes of this subparagraph, an eye with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less. 
(B)A permanent and total disability that includes the anatomical loss or loss of use of both hands. 
(C)A permanent and total disability that is due to a severe burn injury (as so determined).. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2012. 
204.Revised limitations on assistance furnished for acquisition and adaptation of housing for disabled veterans 
(a)In generalSubsection (d) of section 2102 is amended to read as follows: 
 
(d) 
(1)The aggregate amount of assistance available to an individual under section 2101(a) of this title shall be limited to $63,780. 
(2)The aggregate amount of assistance available to an individual under section 2101(b) of this title shall be limited to $12,756. 
(3)No veteran may receive more than three grants of assistance under this chapter.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act and shall apply with respect to assistance provided under sections 2101(a), 2101(b), and 2102A of title 38, United States Code, after such date. 
(c)Maintenance of higher ratesThe amendment made by subsection (a) shall not be construed to decrease the aggregate amount of assistance available to an individual under the sections described in subsection (b), as most recently increased by the Secretary pursuant to section 2102(e) of such title. 
205.Improvements to assistance for disabled veterans residing in housing owned by a family member 
(a)Increased assistanceSubsection (b) of section 2102A is amended— 
(1)in paragraph (1), by striking $14,000 and inserting $28,000; and 
(2)in paragraph (2), by striking $2,000 and inserting $5,000. 
(b)Indexing of levels of assistanceSuch subsection is further amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)in the matter before subparagraph (A), as redesignated by paragraph (1), by inserting (1) before The; and 
(3)by adding at the end the following new paragraph (2): 
 
(2)Effective on October 1 of each year (beginning in 2012), the Secretary shall use the same percentage calculated pursuant to section 2102(e) of this title to increase the amounts described in paragraph (1) of this subsection.. 
(c)Extension of authority for assistanceSubsection (e) of such section is amended by striking December 31, 2012 and inserting December 31, 2022. 
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to assistance furnished in accordance with section 2102A of title 38, United States Code, on or after that date. 
206.Department of Veterans Affairs housing loan guarantees for surviving spouses of certain totally disabled veterans 
(a)In generalSection 3701(b) is amended by adding at the end the following new paragraph: 
 
(6)The term veteran also includes, for purposes of home loans, the surviving spouse of a veteran who died and who was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service-connected disability rated totally disabling if— 
(A)the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 
(B)the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran’s discharge or other release from active duty; or 
(C)the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a loan guaranteed after the date of the enactment of this Act. 
(c)Clarification with respect to certain feesFees shall be collected under section 3729 of title 38, United States Code, from a person described in paragraph (6) of section 3701(b) of such title, as added by subsection (a) of this section, in the same manner as such fees are collected from a person described in paragraph (2) of section 3701(b) of such title. 
207.Occupancy of property by dependent child of veteran for purposes of meeting occupancy requirement for Department of Veterans Affairs housing loansParagraph (2) of section 3704(c) is amended to read as follows: 
 
(2)In any case in which a veteran is in active-duty status as a member of the Armed Forces and is unable to occupy a property because of such status, the occupancy requirements of this chapter shall be considered to be satisfied if— 
(A)the spouse of the veteran occupies or intends to occupy the property as a home and the spouse makes the certification required by paragraph (1) of this subsection; or 
(B)a dependent child of the veteran occupies or will occupy the property as a home and the veteran’s attorney-in-fact or legal guardian of the dependent child makes the certification required by paragraph (1) of this subsection.. 
208.Making permanent project for guaranteeing of adjustable rate mortgagesSection 3707(a) is amended by striking demonstration project under this section during fiscal years 1993 through 2012 and inserting project under this section. 
209.Making permanent project for insuring hybrid adjustable rate mortgagesSection 3707A(a) is amended by striking demonstration project under this section during fiscal years 2004 through 2012 and inserting project under this section. 
210.Waiver of loan fee for individuals with disability ratings issued during pre-discharge programsParagraph (2) of section 3729(c) is amended to read as follows: 
 
(2) 
(A)A veteran described in subparagraph (B) shall be treated as receiving compensation for purposes of this subsection as of the date of the rating described in such subparagraph without regard to whether an effective date of the award of compensation is established as of that date. 
(B)A veteran described in this subparagraph is a veteran who is rated eligible to receive compensation— 
(i)as the result of a pre-discharge disability examination and rating; or 
(ii)based on a pre-discharge review of existing medical evidence (including service medical and treatment records) that results in the issuance of a memorandum rating.. 
211.Modification of authorities for enhanced-use leases of real property 
(a)Supportive housing definedSection 8161 is amended by adding at the end the following new paragraph: 
 
(3)The term supportive housing means housing that engages tenants in on-site and community-based support services for veterans or their families that are at risk of homelessness or are homeless. Such term may include the following: 
(A)Transitional housing. 
(B)Single-room occupancy. 
(C)Permanent housing. 
(D)Congregate living housing. 
(E)Independent living housing. 
(F)Assisted living housing. 
(G)Other modalities of housing.. 
(b)Modification of limitations on enhanced use leases 
(1)In generalParagraph (2) of section 8162(a) is amended to read as follows: 
 
(2)The Secretary may enter into an enhanced-use lease only for the provision of supportive housing and the lease is not inconsistent with and will not adversely affect the mission of the Department.. 
(2)Effective date 
(A)In generalParagraph (2) of section 8162(a) of title 38, United States Code, as amended by paragraph (1), shall take effect on January 1, 2012, and shall apply with respect to enhanced-use leases entered into on or after such date. 
(B)Previous leasesAny enhanced-use lease that the Secretary has entered into prior to the date described in subparagraph (A) shall be subject to the provisions of subchapter V of chapter 81 of such title, as in effect on the day before the date of the enactment of this Act. 
(c)Consideration for and terms of enhanced-use leases 
(1)In generalSection 8162(b) is amended— 
(A)in paragraph (1), by striking (A) If the Secretary and all that follows through under subparagraph (A). and inserting the following: If the Secretary has determined that a property should be leased to another party through an enhanced-use lease, the Secretary shall, at the Secretary's discretion, select the party with whom the lease will be entered into using such selection procedures as the Secretary considers appropriate.; 
(B)by amending paragraph (3) to read as follows: 
 
(3) 
(A)For any enhanced-use lease entered into by the Secretary, the lease consideration provided to the Secretary shall consist solely of cash at fair value as determined by the Secretary. 
(B)The Secretary shall receive no other type of consideration for an enhanced-use lease besides cash. 
(C)The Secretary may enter into an enhanced-use lease without receiving consideration.; 
(C)in paragraph (4), by striking Secretary to and all that follows through use minor and inserting Secretary to use minor; and 
(D)by adding at the end the following new paragraphs: 
 
(5)The terms of an enhanced-use lease may not provide for any acquisition, contract, demonstration, exchange, grant, incentive, procurement, sale, other transaction authority, service agreement, use agreement, lease, or lease-back by the Secretary or Federal Government. 
(6)The Secretary may not enter into an enhanced-use lease without certification in advance in writing by the Director of the Office of Management and Budget that such lease complies with the requirements of this subchapter.. 
(2)Effective dateParagraph (3) of section 8162(b), as amended by paragraph (1)(B) of this subsection, shall take effect on January 1, 2012, and shall apply with respect to enhanced-use leases entered into on or after such date. 
(d)Prohibited enhanced-use leasesSection 8162(c) is amended— 
(1)by striking paragraph (2); and 
(2)in paragraph (1), by striking (1) Subject to paragraph (2), the and inserting The. 
(e)Disposition of leased propertySubsection (b) of section 8164 is amended to read as follows: 
 
(b)A disposition under this section may be made in return for cash at fair value as the Secretary determines is in the best interest of the United States and upon such other terms and conditions as the Secretary considers appropriate.. 
(f)Use of amounts received for disposition of leased propertySection 8165(a)(2) is amended by striking in the Department of Veterans Affairs Capital Asset Fund established under section 8118 of this title and inserting into the Department of Veterans Affairs Construction, Major Projects account or Construction, Minor Projects account, as the Secretary considers appropriate. 
(g)Construction standardsSection 8166 is amended to read as follows: 
 
8166.Construction standardsThe construction, alteration, repair, remodeling, or improvement of a property that is the subject of an enhanced-use lease shall be carried out so as to comply with all applicable provisions of Federal, State, and local law relating to land use, building standards, permits, and inspections.. 
(h)Exemption from State and local taxesSection 8167 is amended to read as follows: 
 
8167.Exemption from State and local taxes 
(a)Improvements and operations not exemptedThe improvements and operations on land leased by a person with an enhanced-use lease from the Secretary shall be subject to all applicable provisions of Federal, State, or local law relating to taxation, fees, and assessments. 
(b)Underlying fee title interest exemptedThe underlying fee title interest of the United States in any land subject to an enhanced-use lease shall not be subject, directly or indirectly, to any provision of State or local law relating to taxation, fees, or assessments.. 
(i)Annual reports 
(1)In generalSubchapter V of chapter 81 is amended by inserting after section 8167 the following new section: 
 
8168.Annual reports 
(a)Report on administration of leasesNot later than 120 days after the date of the enactment of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 and not less frequently than once each year thereafter, the Secretary shall submit to Congress a report identifying the actions taken by the Secretary to implement and administer enhanced-use leases. 
(b)Report on lease considerationEach year, as part of the annual budget submission of the President to Congress under section 1105(a) of title 31, the Secretary shall submit to Congress a detailed report of the consideration received by the Secretary for each enhanced-use lease under this subchapter, along with an overview of how the Secretary is utilizing such consideration to support veterans.. 
(2)Elements of initial reportThe first report submitted by the Secretary under section 8168(a) of title 38, United States Code, as added by paragraph (1), shall include a summary of those measures the Secretary is taking to address the following recommendations from the February 9, 2012, audit report of the Department of Veterans Affairs Office of Inspector General on enhanced-use leases under subchapter V of chapter 81 of title 38, United States Code: 
(A)Improve standards to ensure complete lease agreements are negotiated in line with strategic goals of the Department of Veterans Affairs. 
(B)Institute improved policies and procedures to govern activities such as monitoring enhanced-use lease projects and calculating, classifying, and reporting on enhanced-use lease benefits and expenses. 
(C)Recalculate and update enhanced-use lease expenses and benefits reported in the most recent Enhanced-Use Lease Consideration Report of the Department. 
(D)Establish improved oversight mechanisms to ensure major enhanced-use lease project decisions are documented and maintained in accordance with policy. 
(E)Establish improved criteria to measure timeliness and performance in enhanced-use lease project development and execution. 
(F)Establish improved criteria and guidelines for assessing projects to determine whether they are or remain viable candidates for enhanced-use leases. 
(3)Clerical amendmentThe table of sections at the beginning of chapter 81 is amended by inserting after the item relating to section 8167 the following new item: 
 
 
8168. Annual reports.. 
(j)Expiration of authoritySection 8169 is amended by striking December 31, 2011 and inserting December 31, 2023. 
(k)Effective dateExcept as otherwise provided in this section, the amendments made by this section shall take effect on the date of the enactment of this Act. 
IIIHomeless matters 
301.Enhancement of comprehensive service programs 
(a)Enhancement of grantsSection 2011 is amended— 
(1)in subsection (b)(1)(A), by striking expansion, remodeling, or alteration of existing buildings, or acquisition of facilities, and inserting new construction of facilities, expansion, remodeling, or alteration of existing facilities, or acquisition of facilities,; and 
(2)in subsection (c)— 
(A)in the first sentence, by striking A grant and inserting (1) A grant; 
(B)in the second sentence of paragraph (1), as designated by subparagraph (A), by striking The amount and inserting the following: 
 
(2)The amount; and 
(C)by adding at the end the following new paragraph: 
 
(3) 
(A)The Secretary may not deny an application from an entity that seeks a grant under this section to carry out a project described in subsection (b)(1)(A) solely on the basis that the entity proposes to use funding from other private or public sources, if the entity demonstrates that a private nonprofit organization will provide oversight and site control for the project. 
(B)In this paragraph, the term private nonprofit organization means the following: 
(i)An incorporated private institution, organization, or foundation— 
(I)that has received, or has temporary clearance to receive, tax-exempt status under paragraph (2), (3), or (19) of section 501(c) of the Internal Revenue Code of 1986; 
(II)for which no part of the net earnings of the institution, organization, or foundation inures to the benefit of any member, founder, or contributor of the institution, organization, or foundation; and 
(III)that the Secretary determines is financially responsible. 
(ii)A for-profit limited partnership or limited liability company, the sole general partner or manager of which is an organization that is described by subclauses (I) through (III) of clause (i). 
(iii)A corporation wholly owned and controlled by an organization that is described by subclauses (I) through (III) of clause (i).. 
(b)Grant and per diem payments 
(1)Study and development of fiscal controls and payment methodNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall— 
(A)complete a study of all matters relating to the method used by the Secretary to make per diem payments under section 2012(a) of title 38, United States Code, including changes anticipated by the Secretary in the cost of furnishing services to homeless veterans and accounting for costs of providing such services in various geographic areas; 
(B)develop more effective and efficient procedures for fiscal control and fund accounting by recipients of grants under sections 2011, 2012, and 2061 of such title; and 
(C)develop a more effective and efficient method for adequately reimbursing recipients of grants under section 2011 of such title for services furnished to homeless veterans. 
(2)ConsiderationIn developing the method required by paragraph (1)(C), the Secretary may consider payments and grants received by recipients of grants described in such paragraph from other departments and agencies of Federal and local governments and from private entities. 
(3)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on— 
(A)the findings of the Secretary with respect to the study required by subparagraph (A) of paragraph (1); 
(B)the methods developed under subparagraphs (B) and (C) of such paragraph; and 
(C)any recommendations of the Secretary for revising the method described in subparagraph (A) of such paragraph and any legislative action the Secretary considers necessary to implement such method. 
302.Modification of authority for provision of treatment and rehabilitation to certain veterans to include provision of treatment and rehabilitation to homeless veterans who are not seriously mentally illSection 2031(a) is amended in the matter before paragraph (1) by striking , including and inserting and to. 
303.Modification of grant program for homeless veterans with special needs 
(a)Inclusion of entities eligible for comprehensive service program grants and per diem payments for services to homeless veteransSubsection (a) of section 2061 is amended— 
(1)by striking to grant and per diem providers and inserting to entities eligible for grants and per diem payments under sections 2011 and 2012 of this title; and 
(2)by striking by those facilities and providers and inserting by those facilities and entities. 
(b)Inclusion of male homeless veterans with minor dependentsSubsection (b) of such section is amended— 
(1)in paragraph (1), by striking , including women who have care of minor dependents; 
(2)in paragraph (3), by striking or; 
(3)in paragraph (4), by striking the period at the end and inserting ; or; and 
(4)by adding at the end the following new paragraph: 
 
(5)individuals who have care of minor dependents.. 
(c)Authorization of provision of services to dependentsSuch section is further amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Provision of services to dependentsA recipient of a grant under subsection (a) may use amounts under the grant to provide services directly to a dependent of a homeless veteran with special needs who is under the care of such homeless veteran while such homeless veteran receives services from the grant recipient under this section.. 
304.Collaboration in provision of case management services to homeless veterans in supported housing program 
(a)In generalThe Secretary of Veterans Affairs shall consider entering into contracts or agreements, under sections 513 and 8153 of title 38, United States Code, with eligible entities to collaborate with the Secretary in the provision of case management services to covered veterans as part of the supported housing program carried out under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) to ensure that the homeless veterans facing the most significant difficulties in obtaining suitable housing receive the assistance they require to obtain such housing. 
(b)Covered veteransFor purposes of this section, a covered veteran is any veteran who, at the time of receipt of a housing voucher under such section 8(o)(19)— 
(1)requires the assistance of a case manager in obtaining suitable housing with such voucher; and 
(2)is having difficulty obtaining the amount of such assistance the veteran requires, including because— 
(A)the veteran resides in an area that has a shortage of low-income housing and because of such shortage the veteran requires more assistance from a case manager than the Secretary otherwise provides; 
(B)the location in which the veteran resides is located at such distance from facilities of the Department of Veterans Affairs as makes the provision of case management services by the Secretary to such veteran impractical; or 
(C)the veteran resides in an area where veterans who receive case management services from the Secretary under such section have a significantly lower average rate of successfully obtaining suitable housing than the average rate of successfully obtaining suitable housing for all veterans receiving such services. 
(c)Eligible entitiesFor purposes of this section, an eligible entity is any State or local government agency, tribal organization (as such term is defined in section 4 of the Indian Self Determination and Education Assistance Act (25 U.S.C. 450b)), or nonprofit organization that— 
(1)under a contract or agreement described in subsection (a), agrees— 
(A)to ensure access to case management services by covered veterans on an as-needed basis; 
(B)to maintain referral networks for covered veterans for purposes of assisting covered veterans in demonstrating eligibility for assistance and additional services under entitlement and assistance programs available for covered veterans, and to otherwise aid covered veterans in obtaining such assistance and services; 
(C)to ensure the confidentiality of records maintained by the entity on covered veterans receiving services through the supported housing program described in subsection (a); 
(D)to establish such procedures for fiscal control and fund accounting as the Secretary of Veterans Affairs considers appropriate to ensure proper disbursement and accounting of funds under a contract or agreement entered into by the entity as described in subsection (a); 
(E)to submit to the Secretary each year, in such form and such manner as the Secretary may require, a report on the collaboration undertaken by the entity under a contract or agreement described in such subsection during the most recent fiscal year, including a description of, for the year covered by the report— 
(i)the services and assistance provided to covered veterans as part of such collaboration; 
(ii)the process by which covered veterans were referred to the entity for such services and assistance; 
(iii)the specific goals jointly set by the entity and the Secretary for the provision of such services and assistance and whether the entity achieved such goals; and 
(iv)the average length of time taken by a covered veteran who received such services and assistance to successfully obtain suitable housing and the average retention rate of such a veteran in such housing; and 
(F)to meet such other requirements as the Secretary considers appropriate for purposes of providing assistance to covered veterans in obtaining suitable housing; and 
(2)has demonstrated experience in— 
(A)identifying and serving homeless veterans, especially those who have the greatest difficulty obtaining suitable housing; 
(B)working collaboratively with the Department of Veterans Affairs or the Department of Housing and Urban Development; 
(C)conducting outreach to, and maintaining relationships with, landlords to encourage and facilitate participation by landlords in supported housing programs similar to the supported housing program described in subsection (a); 
(D)mediating disputes between landlords and veterans receiving assistance under such supported housing program; and 
(E)carrying out such other activities as the Secretary of Veterans Affairs considers appropriate. 
(d)ConsultationIn considering entering into contracts or agreements as described in subsection (a), the Secretary of Veterans Affairs shall consult with— 
(1)the Secretary of Housing and Urban Development; and 
(2)third parties that provide services as part of the Department of Housing and Urban Development continuum of care. 
(e)Technical assistance for collaborating entities 
(1)In generalThe Secretary may provide training and technical assistance to entities with whom the Secretary collaborates in the provision of case management services to veterans as part of the supported housing program described in subsection (a). 
(2)GrantsThe Secretary may provide training and technical assistance under paragraph (1) through the award of grants or contracts to appropriate public and nonprofit private entities. 
(3)FundingFrom amounts appropriated or otherwise made available to the Secretary in the Medical Services account in a year, $500,000 shall be available to the Secretary in that year to carry out this subsection. 
(f)Annual report 
(1)In generalNot later than 545 days after the date of the enactment of this Act and not less frequently than once each year thereafter, the Secretary of Veterans Affairs shall submit to Congress a report on the collaboration between the Secretary and eligible entities in the provision of case management services as described in subsection (a) during the most recently completed fiscal year. 
(2)ElementsEach report required by paragraph (1) shall include, for the period covered by the report, the following: 
(A)A discussion of each case in which a contract or agreement described in subsection (a) was considered by the Secretary, including a description of whether or not and why the Secretary chose or did not choose to enter into such contract or agreement. 
(B)The number and types of eligible entities with whom the Secretary has entered into a contract or agreement as described in subsection (a). 
(C)A description of the geographic regions in which such entities provide case management services as described in such subsection. 
(D)A description of the number and types of covered veterans who received case management services from such entities under such contracts or agreements. 
(E)An assessment of the performance of each eligible entity with whom the Secretary entered into a contract or agreement as described in subsection (a). 
(F)An assessment of the benefits to covered veterans of such contracts and agreements. 
(G)A discussion of the benefits of increasing the ratio of case managers to recipients of vouchers under the supported housing program described in such subsection to veterans who reside in rural areas. 
(H)Such recommendations for legislative or administrative action as the Secretary considers appropriate for the improvement of collaboration in the provision of case management services under such supported housing program. 
305.Extensions of previously fully funded authorities affecting homeless veterans 
(a)Comprehensive service programsSection 2013 is amended by striking paragraph (5) and inserting the following new paragraphs: 
 
(5)$250,000,000 for fiscal year 2013. 
(6)$150,000,000 for fiscal year 2014 and each subsequent fiscal year.. 
(b)Homeless veterans reintegration programsSection 2021(e)(1)(F) is amended by striking 2012 and inserting 2013. 
(c)Financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e)(1) is amended by adding at the end the following new subparagraph: 
 
(E)$300,000,000 for fiscal year 2013.. 
(d)Grant program for homeless veterans with special needsSection 2061(c)(1) is amended by striking through 2012 and inserting through 2013. 
IVEducation matters 
401.Aggregate amount of educational assistance available to individuals who receive both survivors' and dependents' educational assistance and other veterans and related educational assistance 
(a)Aggregate amount availableSection 3695 is amended— 
(1)in subsection (a)(4), by striking 35,; and 
(2)by adding at the end the following new subsection: 
 
(c)The aggregate period for which any person may receive assistance under chapter 35 of this title, on the one hand, and any of the provisions of law referred to in subsection (a), on the other hand, may not exceed 81 months (or the part-time equivalent thereof).. 
(b)ApplicabilityThe amendment made by subsection (a) shall take effect on October 1, 2013, and shall not operate to revive any entitlement to assistance under chapter 35 of title 38, United States Code, or the provisions of law referred to in section 3695(a) of such title, as in effect on the day before such date, that was terminated by reason of the operation of section 3695(a) of such title, as so in effect, before such date. 
(c)Revival of entitlement reduced by prior utilization of chapter 35 assistance 
(1)In generalSubject to paragraph (2), in the case of an individual whose period of entitlement to assistance under a provision of law referred to in section 3695(a) of title 38, United States Code (other than chapter 35 of such title), as in effect on September 30, 2013, was reduced under such section 3695(a), as so in effect, by reason of the utilization of entitlement to assistance under chapter 35 of such title before October 1, 2013, the period of entitlement to assistance of such individual under such provision shall be determined without regard to any entitlement so utilized by the individual under chapter 35 of such title. 
(2)LimitationThe maximum period of entitlement to assistance of an individual under paragraph (1) may not exceed 81 months. 
402.Annual reports on Post-9/11 Educational Assistance Program and Survivors’ and Dependents’ Educational Assistance Program 
(a)Reports required 
(1)In generalSubchapter III of chapter 33 is amended by adding at the end the following new section: 
 
3325.Reporting requirement 
(a)In generalFor each academic year— 
(1)the Secretary of Defense shall submit to Congress a report on the operation of the program provided for in this chapter; and 
(2)the Secretary shall submit to Congress a report on the operation of the program provided for in this chapter and the program provided for under chapter 35 of this title. 
(b)Contents of Secretary of Defense reportsThe Secretary of Defense shall include in each report submitted under this section— 
(1)information— 
(A)indicating the extent to which the benefit levels provided under this chapter are adequate to achieve the purposes of inducing individuals to enter and remain in the Armed Forces and of providing an adequate level of financial assistance to help meet the cost of pursuing a program of education; 
(B)indicating whether it is necessary for the purposes of maintaining adequate levels of well-qualified active-duty personnel in the Armed Forces to continue to offer the opportunity for educational assistance under this chapter to individuals who have not yet entered active-duty service; and 
(C)describing the efforts under section 3323(b) of this title to inform members of the Armed Forces of the active duty service requirements for entitlement to educational assistance under this chapter and the results from such efforts; and 
(2)such recommendations for administrative and legislative changes regarding the provision of educational assistance to members of the Armed Forces and veterans, and their dependents, as the Secretary of Defense considers appropriate. 
(c)Contents of Secretary of Veterans Affairs reportsThe Secretary shall include in each report submitted under this section— 
(1)information concerning the level of utilization of educational assistance and of expenditures under this chapter and under chapter 35 of this title; 
(2)appropriate student outcome measures, such as the number of credit hours, certificates, degrees, and other qualifications earned by beneficiaries under this chapter and chapter 35 of this title during the academic year covered by the report; and 
(3)such recommendations for administrative and legislative changes regarding the provision of educational assistance to members of the Armed Forces and veterans, and their dependents, as the Secretary considers appropriate. 
(d)TerminationNo report shall be required under this section after January 1, 2021.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3324 the following new item: 
 
 
3325. Reporting requirement.. 
(3)Deadline for submittal of first reportThe first reports required under section 3325 of title 38, United States Code, as added by paragraph (1), shall be submitted by not later than November 1, 2013. 
(b)Repeal of report on All Volunteer-Force Educational Assistance Program 
(1)In generalChapter 30 is amended by striking section 3036. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 3036. 
VBenefits matters 
501.Automatic waiver of agency of original jurisdiction review of new evidence 
(a)In generalSection 7105 is amended by adding at the end the following new subsection: 
 
(e) 
(1)If, either at the time or after the agency of original jurisdiction receives a substantive appeal, the claimant or the claimant's representative, if any, submits evidence to either the agency of original jurisdiction or the Board of Veterans' Appeals for consideration in connection with the issue or issues with which disagreement has been expressed, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. 
(2)A request for review of evidence under paragraph (1) shall accompany the submittal of the evidence.. 
(b)Effective dateSubsection (e) of such section, as added by subsection (a), shall take effect on the date that is 180 days after the date of the enactment of this Act, and shall apply with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the date of the enactment of this Act. 
502.Authority for certain persons to sign claims filed with Secretary of Veterans Affairs on behalf of claimants 
(a)In generalSection 5101 is amended— 
(1)in subsection (a)— 
(A)by striking A specific and inserting (1) A specific; and 
(B)by adding at the end the following new paragraph: 
 
(2)If an individual has not attained the age of 18 years, is mentally incompetent, or is physically unable to sign a form, a form filed under paragraph (1) for the individual may be signed by a court-appointed representative, a person who is responsible for the care of the individual, including a spouse or other relative, or an attorney in fact or agent authorized to act on behalf of the individual under a durable power of attorney. If the individual is in the care of an institution, the manager or principal officer of the institution may sign the form.; 
(2)in subsection (c)— 
(A)in paragraph (1)— 
(i)by inserting , signs a form on behalf of an individual to apply for, after who applies for; 
(ii)by inserting , or TIN in the case that the person is not an individual, after of such person; and 
(iii)by striking dependent and inserting claimant, dependent,; and 
(B)in paragraph (2), by inserting or TIN after social security number each place it appears; and 
(3)by adding at the end the following new subsection: 
 
(d)In this section: 
(1)The term mentally incompetent with respect to an individual means that the individual lacks the mental capacity— 
(A)to provide substantially accurate information needed to complete a form; or 
(B)to certify that the statements made on a form are true and complete. 
(2)The term TIN has the meaning given the term in section 7701(a)(41) of the Internal Revenue Code of 1986.. 
(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to claims filed on or after the date of the enactment of this Act. 
503.Improvement of process for filing jointly for social security and dependency and indemnity compensationSection 5105 is amended— 
(1)in subsection (a)— 
(A)by striking shall the first place it appears and inserting may; and 
(B)by striking Each such form and inserting Such forms; and 
(2)in subsection (b), by striking on such a form and inserting on any document indicating an intent to apply for survivor benefits. 
504.Authorization of use of electronic communication to provide notice to claimants for benefits under laws administered by the Secretary of Veterans Affairs 
(a)In generalSection 5103 is amended— 
(1)in subsection (a)(1)— 
(A)by striking Upon receipt of a complete or substantially complete application, the and inserting The; 
(B)by striking notify and inserting provide to; and 
(C)by inserting by the most effective means available, including electronic communication or notification in writing, notice before of any information; and 
(2)in subsection (b), by adding at the end the following new paragraphs: 
 
(4)Nothing in this section shall require the Secretary to provide notice for a subsequent claim that is filed while a previous claim is pending if the notice previously provided for such pending claim— 
(A)provides sufficient notice of the information and evidence necessary to substantiate such subsequent claim; and 
(B)was sent within one year of the date on which the subsequent claim was filed. 
(5) 
(A)This section shall not apply to any claim or issue where the Secretary may award the maximum benefit in accordance with this title based on the evidence of record. 
(B)For purposes of this paragraph, the term maximum benefit means the highest evaluation assignable in accordance with the evidence of record, as long as such evidence is adequate for rating purposes and sufficient to grant the earliest possible effective date in accordance with section 5110 of this title.. 
(b)ConstructionNothing in the amendments made by subsection (a) shall be construed as eliminating any requirement with respect to the contents of a notice under section 5103 of title 38, United States Code, that is required under regulations prescribed pursuant to subsection (a)(2) of such section as of the date of the enactment of this Act. 
(c)Effective date 
(1)In generalThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply with respect to notification obligations of the Secretary of Veterans Affairs on or after such date. 
(2)Construction regarding applicabilityNothing in this section or the amendments made by this section shall be construed to require the Secretary to carry out notification procedures in accordance with requirements of section 5103 of title 38, United States Code, as in effect on the day before the effective date established in paragraph (1) on or after such effective date. 
505.Duty to assist claimants in obtaining private records 
(a)In generalSubsection (b) of section 5103A is amended to read as follows: 
 
(b)Assistance in obtaining private records 
(1)As part of the assistance provided under subsection (a), the Secretary shall make reasonable efforts to obtain relevant private records that the claimant adequately identifies to the Secretary. 
(2) 
(A)Whenever the Secretary, after making such reasonable efforts, is unable to obtain all of the relevant records sought, the Secretary shall notify the claimant that the Secretary is unable to obtain records with respect to the claim. Such a notification shall— 
(i)identify the records the Secretary is unable to obtain; 
(ii)briefly explain the efforts that the Secretary made to obtain such records; and 
(iii)explain that the Secretary will decide the claim based on the evidence of record but that this section does not prohibit the submission of records at a later date if such submission is otherwise allowed. 
(B)The Secretary shall make not less than two requests to a custodian of a private record in order for an effort to obtain relevant private records to be treated as reasonable under this section, unless it is made evident by the first request that a second request would be futile in obtaining such records. 
(3) 
(A)This section shall not apply if the evidence of record allows for the Secretary to award the maximum benefit in accordance with this title based on the evidence of record. 
(B)For purposes of this paragraph, the term maximum benefit means the highest evaluation assignable in accordance with the evidence of record, as long as such evidence is adequate for rating purposes and sufficient to grant the earliest possible effective date in accordance with section 5110 of this title. 
(4)Under regulations prescribed by the Secretary, the Secretary— 
(A)shall encourage claimants to submit relevant private medical records of the claimant to the Secretary if such submission does not burden the claimant; and 
(B)in obtaining relevant private records under paragraph (1), may require the claimant to authorize the Secretary to obtain such records if such authorization is required to comply with Federal, State, or local law.. 
(b)Public recordsSubsection (c) of such section is amended to read as follows: 
 
(c)Obtaining Records for Compensation Claims 
(1)In the case of a claim for disability compensation, the assistance provided by the Secretary under this section shall include obtaining the following records if relevant to the claim: 
(A)The claimant's service medical records and, if the claimant has furnished the Secretary information sufficient to locate such records, other relevant records pertaining to the claimant's active military, naval, or air service that are held or maintained by a governmental entity. 
(B)Records of relevant medical treatment or examination of the claimant at Department health-care facilities or at the expense of the Department, if the claimant furnishes information sufficient to locate those records. 
(C)Any other relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 
(2)Whenever the Secretary attempts to obtain records from a Federal department or agency under this subsection, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.. 
(c)Effective date 
(1)In generalThe amendments made by subsections (a) and (b) shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply with respect to assistance obligations of the Secretary of Veterans Affairs on or after such date. 
(2)ConstructionNothing in this section or the amendments made by this section shall be construed to require the Secretary to carry out assistance in accordance with requirements of section 5103A of title 38, United States Code, as in effect on the day before the effective date established in paragraph (1) on or after such effective date. 
506.Authority for retroactive effective date for awards of disability compensation in connection with applications that are fully-developed at submittalSection 5110(b) is amended— 
(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2) 
(A)The effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed (as determined by the Secretary) as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application. 
(B)For purposes of this paragraph, an original claim is an initial claim filed by a veteran for disability compensation. 
(C)This paragraph shall take effect on the date that is one year after the date of the enactment of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 and shall not apply with respect to claims filed after the date that is three years after the date of the enactment of such Act.. 
507.Modification of month of death benefit for surviving spouses of veterans who die while entitled to compensation or pension 
(a)Surviving spouse benefit for month of veteran's deathSubsections (a) and (b) of section 5310 are amended to read as follows: 
 
(a)In general 
(1)A surviving spouse of a veteran is entitled to a benefit for the month of the veteran's death if— 
(A)at the time of the veteran's death, the veteran was receiving compensation or pension under chapter 11 or 15 of this title; or 
(B)the veteran is determined for purposes of section 5121 or 5121A of this title as having been entitled to receive compensation or pension under chapter 11 or 15 of this title for the month of the veteran's death. 
(2)The amount of the benefit under paragraph (1) is the amount that the veteran would have received under chapter 11 or 15 of this title, as the case may be, for the month of the veteran's death had the veteran not died. 
(b)Claims pending adjudicationIf a claim for entitlement to compensation or additional compensation under chapter 11 of this title or pension or additional pension under chapter 15 of this title is pending at the time of a veteran's death and the check or other payment issued to the veteran's surviving spouse under subsection (a) is less than the amount of the benefit the veteran would have been entitled to for the month of death pursuant to the adjudication of the pending claim, an amount equal to the difference between the amount to which the veteran would have been entitled to receive under chapter 11 or 15 of this title for the month of the veteran's death had the veteran not died and the amount of the check or other payment issued to the surviving spouse shall be treated in the same manner as an accrued benefit under section 5121 of this title.. 
(b)Month of death benefit exempt from delayed commencement of paymentSection 5111(c)(1) is amended by striking apply to and all that follows through death occurred and inserting the following: not apply to payments made pursuant to section 5310 of this title. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to deaths that occur on or after that date. 
508.Increase in rate of pension for disabled veterans married to one another and both of whom require regular aid and attendance 
(a)In generalSection 1521(f)(2) is amended by striking $30,480 and inserting $32,433. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
509.Exclusion of certain reimbursements of expenses from determination of annual income with respect to pensions for veterans and surviving spouses and children of veterans 
(a)In generalParagraph (5) of section 1503(a) of title 38, United States Code, is amended to read as follows: 
 
(5)payments regarding reimbursements of any kind (including insurance settlement payments) for expenses related to the repayment, replacement, or repair of equipment, vehicles, items, money, or property resulting from— 
(A)any accident (as defined by the Secretary), but the amount excluded under this subclause shall not exceed the greater of the fair market value or reasonable replacement value of the equipment or vehicle involved at the time immediately preceding the accident; 
(B)any theft or loss (as defined by the Secretary), but the amount excluded under this subclause shall not exceed the greater of the fair market value or reasonable replacement value of the item or the amount of the money (including legal tender of the United States or of a foreign country) involved at the time immediately preceding the theft or loss; or 
(C)any casualty loss (as defined by the Secretary), but the amount excluded under this subclause shall not exceed the greater of the fair market value or reasonable replacement value of the property involved at the time immediately preceding the casualty loss;. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act. 
VIMemorial, burial, and cemetery matters 
601.Prohibition on disruptions of funerals of members or former members of the Armed Forces 
(a)Purpose and authority 
(1)PurposeThe purpose of this section is to provide necessary and proper support for the recruitment and retention of the Armed Forces and militia employed in the service of the United States by protecting the dignity of the service of the members of such Forces and militia, and by protecting the privacy of their immediate family members and other attendees during funeral services for such members. 
(2)Constitutional authorityCongress finds that this section is a necessary and proper exercise of its powers under the Constitution, article I, section 8, paragraphs 1, 12, 13, 14, 16, and 18, to provide for the common defense, raise and support armies, provide and maintain a navy, make rules for the government and regulation of the land and naval forces, and provide for organizing and governing such part of the militia as may be employed in the service of the United States. 
(b)Amendment to title 18Section 1388 of title 18, United States Code, is amended to read as follows: 
 
1388.Prohibition on disruptions of funerals of members or former members of the Armed Forces 
(a)ProhibitionFor any funeral of a member or former member of the Armed Forces that is not located at a cemetery under the control of the National Cemetery Administration or part of Arlington National Cemetery, it shall be unlawful for any person to engage in an activity during the period beginning 120 minutes before and ending 120 minutes after such funeral, any part of which activity— 
(1) 
(A)takes place within the boundaries of the location of such funeral or takes place within 300 feet of the point of the intersection between— 
(i)the boundary of the location of such funeral; and 
(ii)a road, pathway, or other route of ingress to or egress from the location of such funeral; and 
(B)includes any individual willfully making or assisting in the making of any noise or diversion— 
(i)that is not part of such funeral and that disturbs or tends to disturb the peace or good order of such funeral; and 
(ii)with the intent of disturbing the peace or good order of such funeral; 
(2) 
(A)is within 500 feet of the boundary of the location of such funeral; and 
(B)includes any individual— 
(i)willfully and without proper authorization impeding or tending to impede the access to or egress from such location; and 
(ii)with the intent to impede the access to or egress from such location; or 
(3)is on or near the boundary of the residence, home, or domicile of any surviving member of the deceased person's immediate family and includes any individual willfully making or assisting in the making of any noise or diversion— 
(A)that disturbs or tends to disturb the peace of the persons located at such location; and 
(B)with the intent of disturbing such peace. 
(b)PenaltyAny person who violates subsection (a) shall be fined under this title or imprisoned for not more than 1 year, or both. 
(c)Civil remedies 
(1)District courtsThe district courts of the United States shall have jurisdiction— 
(A)to prevent and restrain violations of this section; and 
(B)for the adjudication of any claims for relief under this section. 
(2)Attorney generalThe Attorney General may institute proceedings under this section. 
(3)ClaimsAny person, including a surviving member of the deceased person's immediate family, who suffers injury as a result of conduct that violates this section may— 
(A)sue therefor in any appropriate United States district court or in any court of competent jurisdiction; and 
(B)recover damages as provided in subsection (d) and the cost of the suit, including reasonable attorneys’ fees. 
(4)EstoppelA final judgment or decree rendered in favor of the United States in any criminal proceeding brought by the United States under this section shall estop the defendant from denying the essential allegations of the criminal offense in any subsequent civil proceeding brought by a person or by the United States. 
(d)Actual and statutory damages 
(1)In generalIn addition to any penalty imposed under subsection (b), a violator of this section is liable in an action under subsection (c) for actual or statutory damages as provided in this subsection. 
(2)Actions by private personsA person bringing an action under subsection (c)(3) may elect, at any time before final judgment is rendered, to recover the actual damages suffered by him or her as a result of the violation or, instead of actual damages, an award of statutory damages for each violation involved in the action. 
(3)Actions by Attorney GeneralIn any action under subsection (c)(2), the Attorney General is entitled to recover an award of statutory damages for each violation involved in the action notwithstanding any recovery under subsection (c)(3). 
(4)Statutory damagesA court may award, as the court considers just, statutory damages in a sum of not less than $25,000 or more than $50,000 per violation. 
(e)Rebuttable presumptionIt shall be a rebuttable presumption that the violation was committed willfully for purposes of determining relief under this section if the violator, or a person acting in concert with the violator, did not have reasonable grounds to believe, either from the attention or publicity sought by the violator or other circumstance, that the conduct of such violator or person would not disturb or tend to disturb the peace or good order of such funeral, impede or tend to impede the access to or egress from such funeral, or disturb or tend to disturb the peace of any surviving member of the deceased person's immediate family who may be found on or near the residence, home, or domicile of the deceased person's immediate family on the date of the service or ceremony. 
(f)DefinitionsIn this section— 
(1)the term Armed Forces has the meaning given the term in section 101 of title 10 and includes members and former members of the National Guard who were employed in the service of the United States; and 
(2)the term immediate family means, with respect to a person, the immediate family members of such person, as such term is defined in section 115 of this title.. 
(c)Amendment to title 38 
(1)In generalSection 2413 is amended to read as follows: 
 
2413.Prohibition on certain demonstrations and disruptions at cemeteries under control of the National Cemetery Administration and at Arlington National Cemetery 
(a)ProhibitionIt shall be unlawful for any person— 
(1)to carry out a demonstration on the property of a cemetery under the control of the National Cemetery Administration or on the property of Arlington National Cemetery unless the demonstration has been approved by the cemetery superintendent or the director of the property on which the cemetery is located; or 
(2)with respect to such a cemetery, to engage in a demonstration during the period beginning 120 minutes before and ending 120 minutes after a funeral, memorial service, or ceremony is held, any part of which demonstration— 
(A) 
(i)takes place within the boundaries of such cemetery or takes place within 300 feet of the point of the intersection between— 
(I)the boundary of such cemetery; and 
(II)a road, pathway, or other route of ingress to or egress from such cemetery; and 
(ii)includes any individual willfully making or assisting in the making of any noise or diversion— 
(I)that is not part of such funeral, memorial service, or ceremony and that disturbs or tends to disturb the peace or good order of such funeral, memorial service, or ceremony; and 
(II)with the intent of disturbing the peace or good order of such funeral, memorial service, or ceremony; or 
(B) 
(i)is within 500 feet of the boundary of such cemetery; and 
(ii)includes any individual— 
(I)willfully and without proper authorization impeding or tending to impede the access to or egress from such cemetery; and 
(II)with the intent to impede the access to or egress from such cemetery. 
(b)PenaltyAny person who violates subsection (a) shall be fined under title 18 or imprisoned for not more than one year, or both. 
(c)Civil remedies 
(1)The district courts of the United States shall have jurisdiction— 
(A)to prevent and restrain violations of this section; and 
(B)for the adjudication of any claims for relief under this section. 
(2)The Attorney General of the United States may institute proceedings under this section. 
(3)Any person, including a surviving member of the deceased person's immediate family, who suffers injury as a result of conduct that violates this section may— 
(A)sue therefor in any appropriate United States district court or in any court of competent jurisdiction; and 
(B)recover damages as provided in subsection (d) and the cost of the suit, including reasonable attorneys’ fees. 
(4)A final judgment or decree rendered in favor of the United States in any criminal proceeding brought by the United States under this section shall estop the defendant from denying the essential allegations of the criminal offense in any subsequent civil proceeding brought by a person or by the United States. 
(d)Actual and statutory damages 
(1)In addition to any penalty imposed under subsection (b), a violator of this section is liable in an action under subsection (c) for actual or statutory damages as provided in this subsection. 
(2)A person bringing an action under subsection (c)(3) may elect, at any time before final judgment is rendered, to recover the actual damages suffered by him or her as a result of the violation or, instead of actual damages, an award of statutory damages for each violation involved in the action. 
(3)In any action brought under subsection (c)(2), the Attorney General is entitled to recover an award of statutory damages for each violation involved in the action notwithstanding any recovery under subsection (c)(3). 
(4)A court may award, as the court considers just, statutory damages in a sum of not less than $25,000 or more than $50,000 per violation. 
(e)Rebuttable presumptionIt shall be a rebuttable presumption that the violation of subsection (a) was committed willfully for purposes of determining relief under this section if the violator, or a person acting in concert with the violator, did not have reasonable grounds to believe, either from the attention or publicity sought by the violator or other circumstance, that the conduct of such violator or person would not— 
(1)disturb or tend to disturb the peace or good order of such funeral, memorial service, or ceremony; or 
(2)impede or tend to impede the access to or egress from such funeral, memorial service, or ceremony. 
(f)DefinitionsIn this section— 
(1)the term demonstration includes— 
(A)any picketing or similar conduct; 
(B)any oration, speech, use of sound amplification equipment or device, or similar conduct that is not part of a funeral, memorial service, or ceremony; 
(C)the display of any placard, banner, flag, or similar device, unless such a display is part of a funeral, memorial service, or ceremony; and 
(D)the distribution of any handbill, pamphlet, leaflet, or other written or printed matter other than a program distributed as part of a funeral, memorial service, or ceremony; and 
(2)the term immediate family means, with respect to a person, the immediate family members of such person, as such term is defined in section 115 of title 18.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 24 is amended by striking the item relating to section 2413 and inserting the following new item: 
 
 
2413. Prohibition on certain demonstrations and disruptions at cemeteries under control of the National Cemetery Administration and at Arlington National Cemetery.. 
602.Codification of prohibition against reservation of gravesites at Arlington National Cemetery 
(a)In generalChapter 24 is amended by inserting after section 2410 the following new section: 
 
2410A.Arlington National Cemetery: other administrative matters 
(a)One gravesite 
(1)Not more than one gravesite may be provided at Arlington National Cemetery to a veteran or member of the Armed Forces who is eligible for interment or inurnment at such cemetery. 
(2)The Secretary of the Army may waive the prohibition in paragraph (1) as the Secretary of the Army considers appropriate. 
(b)Prohibition against reservation of gravesites 
(1)A gravesite at Arlington National Cemetery may not be reserved for an individual before the death of such individual. 
(2) 
(A)The President may waive the prohibition in paragraph (1) as the President considers appropriate. 
(B)Upon waiving the prohibition in paragraph (1), the President shall submit notice of such waiver to— 
(i)the Committee on Veterans' Affairs and the Committee on Armed Services of the Senate; and 
(ii)the Committee on Veterans' Affairs and the Committee on Armed Services of the House of Representatives.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2410 the following new item: 
 
 
2410A. Arlington National Cemetery: other administrative matters.. 
(c)Applicability 
(1)In generalExcept as provided in paragraph (2), section 2410A of title 38, United States Code, as added by subsection (a), shall apply with respect to all interments at Arlington National Cemetery after the date of the enactment of this Act. 
(2)ExceptionSubsection (b) of such section, as so added, shall not apply with respect to the interment of an individual for whom a request for a reserved gravesite was approved by the Secretary of the Army before January 1, 1962. 
(d)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a report on reservations made for interment at Arlington National Cemetery. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)The number of requests for reservation of a gravesite at Arlington National Cemetery that were submitted to the Secretary of the Army before January 1, 1962. 
(B)The number of gravesites at such cemetery that, on the day before the date of the enactment of this Act, were reserved in response to such requests. 
(C)The number of such gravesites that, on the day before the date of the enactment of this Act, were unoccupied. 
(D)A list of all reservations for gravesites at such cemetery that were extended by individuals responsible for management of such cemetery in response to requests for such reservations made on or after January 1, 1962. 
(E)A description of the measures that the Secretary is taking to improve the accountability and transparency of the management of gravesite reservations at Arlington National Cemetery. 
(F)Such recommendations as the Secretary may have for legislative action as the Secretary considers necessary to improve such accountability and transparency. 
603.Expansion of eligibility for presidential memorial certificates to persons who died in the active military, naval, or air serviceSection 112(a) is amended— 
(1)by inserting and persons who died in the active military, naval, or air service, after under honorable conditions,; and 
(2)by striking veteran’s and inserting deceased individual’s. 
604.Requirements for the placement of monuments in Arlington National CemeterySection 2409(b) is amended— 
(1)by striking Under and inserting (1) Under; 
(2)by inserting after Secretary of the Army the following: and subject to paragraph (2); and 
(3)by adding at the end the following new paragraphs: 
 
(2) 
(A)Except for a monument containing or marking interred remains, no monument (or similar structure, as determined by the Secretary of the Army in regulations) may be placed in Arlington National Cemetery except pursuant to the provisions of this subsection. 
(B)A monument may be placed in Arlington National Cemetery if the monument commemorates— 
(i)the service in the Armed Forces of the individual, or group of individuals, whose memory is to be honored by the monument; or 
(ii)a particular military event. 
(C)No monument may be placed in Arlington National Cemetery until the end of the 25-year period beginning— 
(i)in the case of the commemoration of service under subparagraph (B)(i), on the last day of the period of service so commemorated; and 
(ii)in the case of the commemoration of a particular military event under subparagraph (B)(ii), on the last day of the period of the event. 
(D)A monument may be placed only in those sections of Arlington National Cemetery designated by the Secretary of the Army for such placement and only on land the Secretary determines is not suitable for burial. 
(E)A monument may only be placed in Arlington National Cemetery if an appropriate nongovernmental entity has agreed to act as a sponsoring organization to coordinate the placement of the monument and— 
(i)the construction and placement of the monument are paid for only using funds from private sources; 
(ii)the Secretary of the Army consults with the Commission of Fine Arts and the Advisory Committee on Arlington National Cemetery before approving the design of the monument; and 
(iii)the sponsoring organization provides for an independent study on the availability and suitability of alternative locations for the proposed monument outside of Arlington National Cemetery. 
(3) 
(A)The Secretary of the Army may waive the requirement under paragraph (2)(C) in a case in which the monument would commemorate a group of individuals who the Secretary determines— 
(i)has made valuable contributions to the Armed Forces that have been ongoing and perpetual for longer than 25 years and are expected to continue on indefinitely; and 
(ii)has provided service that is of such a character that the failure to place a monument to the group in Arlington National Cemetery would present a manifest injustice. 
(B)If the Secretary waives such requirement under subparagraph (A), the Secretary shall— 
(i)make available on an Internet website notification of the waiver and the rationale for the waiver; and 
(ii)submit to the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate and the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives written notice of the waiver and the rationale for the waiver. 
(4)The Secretary of the Army shall provide notice to the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate and the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives of any monument proposed to be placed in Arlington National Cemetery. During the 60-day period beginning on the date on which such notice is received, Congress may pass a joint resolution of disapproval of the placement of the monument. The proposed monument may not be placed in Arlington National Cemetery until the later of— 
(A)if Congress does not pass a joint resolution of disapproval of the placement of the monument, the date that is 60 days after the date on which notice is received under this paragraph; or 
(B)if Congress passes a joint resolution of disapproval of the placement of the monument, and the President signs a veto of such resolution, the earlier of— 
(i)the date on which either House of Congress votes and fails to override the veto of the President; or 
(ii)the date that is 30 session days after the date on which Congress received the veto and objections of the President.. 
VIIOther matters 
701.Assistance to veterans affected by natural disasters 
(a)Additional grants for disabled veterans for specially adapted housing 
(1)In generalChapter 21 is amended by adding at the end the following new section: 
 
2109.Specially adapted housing destroyed or damaged by natural disasters 
(a)In generalNotwithstanding the provisions of section 2102 and 2102A of this title, the Secretary may provide assistance to a veteran whose home was previously adapted with assistance of a grant under this chapter in the event the adapted home which was being used and occupied by the veteran was destroyed or substantially damaged in a natural or other disaster, as determined by the Secretary. 
(b)Use of fundsSubject to subsection (c), assistance provided under subsection (a) shall— 
(1)be available to acquire a suitable housing unit with special fixtures or moveable facilities made necessary by the veteran's disability, and necessary land therefor; 
(2)be available to a veteran to the same extent as if the veteran had not previously received assistance under this chapter; and 
(3)not be deducted from the maximum uses or from the maximum amount of assistance available under this chapter. 
(c)LimitationsThe amount of the assistance provided under subsection (a) may not exceed the lesser of— 
(1)the reasonable cost, as determined by the Secretary, of repairing or replacing the damaged or destroyed home in excess of the available insurance coverage on such home; or 
(2)the maximum amount of assistance to which the veteran would have been entitled under sections 2101(a), 2101(b), and 2102A of this title had the veteran not obtained previous assistance under this chapter.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2108 the following new item: 
 
 
2109. Specially adapted housing destroyed or damaged by natural disasters.. 
(b)Extension of subsistence allowance for veterans completing vocational rehabilitation programSection 3108(a)(2) is amended— 
(1)by inserting (A) before In; and 
(2)by adding at the end the following new subparagraph: 
 
(B)In any case in which the Secretary determines that a veteran described in subparagraph (A) has been displaced as the result of a natural or other disaster while being paid a subsistence allowance under that subparagraph, as determined by the Secretary, the Secretary may extend the payment of a subsistence allowance under such subparagraph for up to an additional two months while the veteran is satisfactorily following a program of employment services described in such subparagraph.. 
(c)Waiver of limitation on program of independent living services and assistanceSection 3120(e) is amended— 
(1)by inserting (1) before Programs; and 
(2)by adding at the end the following new paragraph: 
 
(2)The limitation in paragraph (1) shall not apply in any case in which the Secretary determines that a veteran described in subsection (b) has been displaced as the result of, or has otherwise been adversely affected in the areas covered by, a natural or other disaster, as determined by the Secretary.. 
(d)Covenants and liens created by public entities in response to disaster-Relief assistanceParagraph (3) of section 3703(d) is amended to read as follows: 
 
(3) 
(A)Any real estate housing loan (other than for repairs, alterations, or improvements) shall be secured by a first lien on the realty. In determining whether a loan is so secured, the Secretary may either disregard or allow for subordination to a superior lien created by a duly recorded covenant running with the realty in favor of either of the following: 
(i)A public entity that has provided or will provide assistance in response to a major disaster as determined by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(ii)A private entity to secure an obligation to such entity for the homeowner's share of the costs of the management, operation, or maintenance of property, services, or programs within and for the benefit of the development or community in which the veteran's realty is located, if the Secretary determines that the interests of the veteran borrower and of the Government will not be prejudiced by the operation of such covenant. 
(B)With respect to any superior lien described in subparagraph (A) created after June 6, 1969, the Secretary's determination under clause (ii) of such subparagraph shall have been made prior to the recordation of the covenant.. 
(e)Automobiles and other conveyances for certain disabled veterans and members of the Armed ForcesSection 3903(a) is amended— 
(1)by striking No and inserting (1) Except as provided in paragraph (2), no; and 
(2)by adding at the end the following new paragraph: 
 
(2)The Secretary may provide or assist in providing an eligible person with a second automobile or other conveyance under this chapter if— 
(A)the Secretary receives satisfactory evidence that the automobile or other conveyance previously purchased with assistance under this chapter was destroyed— 
(i)as a result of a natural or other disaster, as determined by the Secretary; and 
(ii)through no fault of the eligible person; and 
(B)the eligible person does not otherwise receive from a property insurer compensation for the loss.. 
(f)Annual report 
(1)In generalEach year, the Secretary of Veterans Affairs shall submit to Congress a report on the assistance provided or action taken by the Secretary in the last fiscal year pursuant to the authorities added by the amendments made by this section. 
(2)ElementsEach report submitted under paragraph (1) shall include the following for the fiscal year covered by the report: 
(A)A description of each natural disaster for which assistance was provided or action was taken as described in paragraph (1). 
(B)The number of cases or individuals, as the case may be, in which or to whom the Secretary provided assistance or took action as described in paragraph (1). 
(C)For each such case or individual, a description of the type or amount of assistance or action taken, as the case may be. 
(g)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act. 
702.Extension of certain expiring provisions of law 
(a)Pool of mortgage loansSection 3720(h)(2) is amended by striking December 31, 2011 and inserting December 31, 2016. 
(b)Loan feesSection 3729(b)(2) is amended— 
(1)in subparagraph (A)— 
(A)in clause (iii), by striking October 1, 2016 and inserting October 1, 2017; and 
(B)in clause (iv), by striking October 1, 2016 and inserting October 1, 2017; 
(2)in subparagraph (B)— 
(A)in clause (i), by striking October 1, 2016 and inserting October 1, 2017; and 
(B)in clause (ii), by striking October 1, 2016 and inserting October 1, 2017; 
(3)in subparagraph (C)— 
(A)in clause (i), by striking October 1, 2016 and inserting October 1, 2017; and 
(B)in clause (ii), by striking October 1, 2016 and inserting October 1, 2017; and 
(4)in subparagraph (D)— 
(A)in clause (i), by striking October 1, 2016 and inserting October 1, 2017; and 
(B)in clause (ii), by striking October 1, 2016 and inserting October 1, 2017. 
(c)Temporary adjustment of maximum home loan guaranty amountSection 501 of the Veterans' Benefits Improvement Act of 2008 (Public Law 110–389; 122 Stat. 4175; 38 U.S.C. 3703 note) is amended by striking December 31, 2011 and inserting December 31, 2014. 
703.Requirement for plan for regular assessment of employees of Veterans Benefits Administration who handle processing of claims for compensation and pensionNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan that describes how the Secretary will— 
(1)regularly assess the skills and competencies of appropriate employees and managers of the Veterans Benefits Administration who are responsible for processing claims for compensation and pension benefits administered by the Secretary; 
(2)provide training to those employees whose skills and competencies are assessed as unsatisfactory by the regular assessment described in paragraph (1), to remediate deficiencies in such skills and competencies; 
(3)reassess the skills and competencies of employees who receive training as described in paragraph (2); and 
(4)take appropriate personnel action if, following training and reassessment as described in paragraphs (2) and (3), respectively, skills and competencies remain unsatisfactory. 
704.Modification of provision relating to reimbursement rate for ambulance servicesSection 111(b)(3)(C) is amended by striking under subparagraph (B) and inserting to or from a Department facility. 
705.Change in collection and verification of veteran incomeSection 1722(f)(1) is amended by striking the previous year and inserting the most recent year for which information is available. 
706.Department of Veterans Affairs enforcement penalties for misrepresentation of a business concern as a small business concern owned and controlled by veterans or as a small business concern owned and controlled by service-disabled veteransSubsection (g) of section 8127 is amended— 
(1)by striking Any business and inserting (1) Any business; 
(2)in paragraph (1), as so designated— 
(A)by inserting willfully and intentionally before misrepresented; and 
(B)by striking a reasonable period of time, as determined by the Secretary and inserting a period of not less than five years; and 
(3)by adding at the end the following new paragraphs: 
 
(2)In the case of a debarment under paragraph (1), the Secretary shall commence debarment action against the business concern by not later than 30 days after determining that the concern willfully and intentionally misrepresented the status of the concern as described in paragraph (1) and shall complete debarment actions against such concern by not later than 90 days after such determination. 
(3)The debarment of a business concern under paragraph (1) includes the debarment of all principals in the business concern for a period of not less than five years.. 
707.Quarterly reports to Congress on conferences sponsored by the Department 
(a)In generalSubchapter I of chapter 5 is amended by adding at the end the following new section: 
 
517.Quarterly reports to Congress on conferences sponsored by the Department 
(a)Quarterly reports requiredNot later than 30 days after the end of each fiscal quarter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on covered conferences. 
(b)Matters includedEach report under subsection (a) shall include the following: 
(1)An accounting of the final costs to the Department of each covered conference occurring during the fiscal quarter preceding the date on which the report is submitted, including the costs related to— 
(A)transportation and parking; 
(B)per diem payments; 
(C)lodging; 
(D)rental of halls, auditoriums, or other spaces; 
(E)rental of equipment; 
(F)refreshments; 
(G)entertainment; 
(H)contractors; and 
(I)brochures or other printed media. 
(2)The total estimated costs to the Department for covered conferences occurring during the fiscal quarter in which the report is submitted. 
(c)Covered conference definedIn this section, the term covered conference means a conference, meeting, or other similar forum that is sponsored or co-sponsored by the Department and is— 
(1)attended by 50 or more individuals, including one or more employees of the Department; or 
(2)estimated to cost the Department at least $20,000.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 516 the following: 
 
 
517. Quarterly reports to Congress on conferences sponsored by the Department.. 
(c)Effective dateSection 517 of title 38, United States Code, as added by subsection (a), shall take effect on October 1, 2012, and shall apply with respect to the first quarter of fiscal year 2013 and each quarter thereafter. 
708.Publication of data on employment of certain veterans by Federal contractorsSection 4212(d) is amended by adding at the end the following new paragraph: 
 
(3)The Secretary of Labor shall establish and maintain an Internet website on which the Secretary of Labor shall publicly disclose the information reported to the Secretary of Labor by contractors under paragraph (1).. 
709.VetStar Award Program 
(a)In generalSection 532 is amended— 
(1)by striking The Secretary may and inserting 
 
(a)Advertising in national mediaThe Secretary may; and 
(2)by adding at the end the following new subsection: 
 
(b)VetStar Award Program 
(1)The Secretary shall establish an award program, to be known as the VetStar Award Program, to recognize annually businesses for their contributions to veterans’ employment. 
(2)The Secretary shall establish a process for the administration of the award program, including criteria for— 
(A)categories and sectors of businesses eligible for recognition each year; and 
(B)objective measures to be used in selecting businesses to receive the award.. 
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended by adding at the end the following: ; VetStar Award Program. 
(2)Table of sectionsThe table of sections at the beginning of chapter 5 is amended by striking the item relating to section 532 and inserting the following new item: 
 
 
532. Authority to advertise in national media; VetStar Award Program.. 
710.Extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and eviction 
(a)Stay of proceedings and period of adjustment of obligations relating to real or personal propertySection 303(b) of the Servicemembers Civil Relief Act (50 U.S.C. App. 533(b)) is amended by striking within 9 months and inserting within one year. 
(b)Period of relief from sale, foreclosure, or seizureSection 303(c) of such Act (50 U.S.C. App. 533(c)) is amended by striking within 9 months and inserting within one year. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date that is 180 days after the date of the enactment of this Act. 
(d)Extension of sunset 
(1)In generalThe amendments made by subsections (a) and (b) shall expire on December 31, 2014. 
(2)Conforming amendmentSubsection (c) of section 2203 of the Housing and Economic Recovery Act of 2008 (Public Law 110–289; 50 U.S.C. App. 533 note) is amended to read as follows: 
 
(c)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act.. 
(3)RevivalEffective January 1, 2015, the provisions of subsections (b) and (c) of section 303 of the Servicemembers Civil Relief Act (50 U.S.C. App. 533), as in effect on July 29, 2008, are hereby revived. 
(e)Report 
(1)In generalNot later than 540 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the protections provided under section 303 of such Act (50 U.S.C. App 533) during the five-year period ending on the date of the enactment of this Act. 
(2)ElementsThe report required by paragraph (1) shall include, for the period described in such paragraph, the following: 
(A)An assessment of the effects of such section on the long-term financial well-being of servicemembers and their families. 
(B)The number of servicemembers who faced foreclosure during a 90-day period, 270-day period, or 365-day period beginning on the date on which the servicemembers completed a period of military service. 
(C)The number of servicemembers who applied for a stay or adjustment under subsection (b) of such section. 
(D)A description and assessment of the effect of applying for a stay or adjustment under such subsection on the financial well-being of the servicemembers who applied for such a stay or adjustment. 
(E)An assessment of the Secretary of Defense's partnerships with public and private sector entities and recommendations on how the Secretary should modify such partnerships to improve financial education and counseling for servicemembers in order to assist them in achieving long-term financial stability. 
(3)Period of military service and servicemember definedIn this subsection, the terms period of military service and servicemember have the meanings given such terms in section 101 of such Act (50 U.S.C. App. 511). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
